                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

ADRIAN DESHUN DELK,                                )
                                                   )
       Plaintiff,                                  )
                                                   )
VS.                                                )         No. 16-1275-JDT-cgc
                                                   )
HARDEMAN COUNTY                                    )
CORRECTIONAL FACILITY, ET AL.,                     )
                                                   )
       Defendants.                                 )


            ORDER DENYING PLAINTIFF’S MOTION TO SEAL AND
DIRECTING PLAINTIFF TO FILE A NON-PRISONER IN FORMA PAUPERIS AFFIDAVIT
        OR PAY THE REMAINING PORTION OF THE CIVIL FILING FEE


       The pro se Plaintiff, Adrian Deshun Delk, has filed a motion advising the Court that he

was released from prison on November 12, 2019, and requesting that his new address of record be

sealed and not provided to the Defendants. (ECF No. 44.) The Clerk filed the motion under seal

pending a ruling by the Court.

       Delk contends that his personal contact information should be sealed “due to security and

privacy concerns arising out of the Defendants soliciting his murder while he was incarcerated.”

(Id. at Page ID 1008.) However, such a bare, unsupported assertion does not justify the unusual

step of sealing Delk’s information. Because he is a pro se litigant, the Defendants will be required

to serve Delk with any documents they file in this case by mail, which will not be possible if his

address is unavailable. Therefore, the motion to seal Delk’s contact information is DENIED. The

Clerk is DIRECTED to unseal Delk’s motion, update his address of record on the docket, and send

a copy of this order to him at that new address.
       When Delk initially filed this case, he was granted leave to proceed in forma pauperis,

and the $350 civil filing fee was assessed in accordance with the installment procedures of the

Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 6.) However, only

$37.65 of the filing fee was paid prior to his release. Under these circumstances, the Sixth Circuit

has held “the obligation to pay the remainder of the fees is to be determined solely on the question

of whether the released individual qualifies for pauper status.” McGore v. Wrigglesworth, 114

F.3d 601, 613 (6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry, 716

F.3d 944, 951 (6th Cir. 2013).

       Delk must either renew his pauper status or pay the remainder of the civil filing fee.

Therefore, he is ORDERED to submit, on or before December 5, 2019, either a properly completed

and signed non-prisoner in forma pauperis affidavit or the remaining $362.35 of the $400 civil

filing fee.1 The Clerk shall mail Delk a copy of the non-prisoner in forma pauperis affidavit form

along with this order.

       Failure to comply with this order in a timely manner will result in the dismissal of this

action without further notice, pursuant to Federal Rule of Civil Procedure 41(b), for failure to

prosecute.

IT IS SO ORDERED.
                                                      s/ James D. Todd
                                                     JAMES D. TODD
                                                     UNITED STATES DISTRICT JUDGE




       1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). Under § 1914(b) and the Schedule of
Fees set out following the statute, an administrative fee of $50 for filing any civil case also is
required. Because that additional $50 fee does not apply if leave to proceed in forma pauperis is
granted, only the $350 fee was assessed in the initial fee order. However, if Delk does not renew
his pauper status he will be responsible for the entire $400 fee.

                                                 2
